Citation Nr: 0928824	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968 and from May 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran subsequently submitted a notice of 
disagreement with the denial of his claim in December 2005.  
A rating decision dated in August 2006 granted the Veteran's 
claim of entitlement to service connection for PTSD, awarding 
a 30 percent disability rating effective June 3, 2004, the 
date of the Veteran's claim.  The Veteran subsequently 
submitted a notice of disagreement with the rating assigned 
to his PTSD, in February 2007.  A rating decision dated in 
August 2007 increased the Veteran's disability evaluation 
from 30 to 50 percent disabling, effective June 3, 2004.  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to an initial disability rating in excess of 
50 percent for PTSD.

The Veteran was afforded a PTSD examination for VA in April 
2006.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2008). Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  In the present case, the Veteran stated 
that he heavily medicated himself the day of the June 2006 VA 
examination.  It is not clear if he meant he self medicated 
with alcohol, as he has reported doing at times.  The Veteran 
claims he was almost catatonic during the examination and did 
not believe he answered the examiner's questions honestly.  
The Veteran did not believe the examination was an accurate 
observation of his PTSD due to his heavily medicating 
himself.  Subsequent VA and private treatment records/reports 
paint a varied picture of the severity of the Veteran's PTSD.  
As such, the Veteran's claim must be remanded for a new VA 
PTSD examination to determine the current state of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA and non-VA treatment 
records for the Veteran from March 2009 to 
the present.

2.  The RO/AMC should schedule the Veteran 
for a new VA PTSD examination in order to 
determine the severity of his PTSD.  The 
examiner should review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination and note 
such in the examination report.  The 
examiner should discuss the nature and 
current severity of the Veteran's PTSD, 
providing a thorough rationale for any 
opinion reached.  The examiner should 
indicate whether or not it appears that 
the Veteran used alcohol immediately prior 
to the examination and the examiner should 
note such in the examination report.  

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of an initial disability 
rating in excess of 50 percent for PTSD 
should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

